
	
		II
		111th CONGRESS
		1st Session
		S. 1720
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2009
			Mr. Reed (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Public Health
		  Service Act to provide improved training and primary care.
	
	
		1.Short titleThis Act may be cited as the
			 Health Professions and Primary Care
			 Reinvestment Act.
		2.Education and training for delivery system
			 reform
			(a)Medical home trainingSection 747(a) of the Public Health Service
			 Act (42 U.S.C. 293k(a)) is amended—
				(1)in paragraph (5), by striking
			 and at the end;
				(2)in paragraph (6), by striking the period
			 and inserting ; and; and
				(3)by inserting after paragraph (6) the
			 following:
					
						(7)to plan, develop, and operate a
				demonstration program that provides training in new competencies, as
				recommended by the Advisory Committee on Training in Primary Care Medicine and
				Dentistry, which may include—
							(A)providing training to primary care
				providers relevant to providing care through patient-centered medical homes (as
				defined by the Secretary for purposes of this paragraph, taking into account
				the criteria of the National Committee for Quality Assurance and other
				certifying entities);
							(B)developing tools and curricula relevant to
				patient-centered medical homes; and
							(C)providing continuing education relevant to
				patient-centered medical
				homes.
							.
				(b)Priorities of delivery system
			 reformSection 747 of the
			 Public Health Service Act (42 U.S.C. 293k) is amended by striking subsection
			 (c) and inserting the following:
				
					(c)Priorities in making awardsIn awarding grants or contracts under this
				section, the Secretary shall give priority to qualified applicants that—
						(1)have a record of training the greatest
				percentage of providers, or that have demonstrated significant improvements in
				the percentage of providers trained, who enter and remain in primary care
				practice;
						(2)have a record of training individuals who
				are from underrepresented minority groups or from a rural or disadvantaged
				background;
						(3)provide training in the care of vulnerable
				populations such as children, older adults, homeless individuals, victims of
				abuse or trauma, individuals with mental health or substance-related disorders,
				individuals with HIV/AIDS, and individuals with disabilities;
						(4)establish formal relationships and submit
				joint applications with federally qualified health centers, rural health
				clinics, area health education centers, or clinics located in underserved areas
				or that serve underserved populations;
						(5)provide training in interdisciplinary,
				integrated care through collaboration among health professionals, including
				physician assistants, nurse practitioners, pharmacists, dentists,
				geriatricians, and mental and behavioral health professionals;
						(6)provide training in enhanced communication
				with patients, evidence-based practice, chronic disease management, preventive
				care, health information technology, or other competencies as recommended by
				the Advisory Committee on Training in Primary Care Medicine and Dentistry;
				or
						(7)provide training in cultural competency and
				health
				literacy.
						.
			(c)Other amendmentsSection 747 of the Public Health Service
			 Act (42 U.S.C. 293k) is amended—
				(1)in subsection (d)—
					(A)by striking subsection (a) may not
			 exceed and inserting this section shall be; and
					(B)by striking the second sentence; and
					(2)by striking subsection (e) and inserting
			 the following:
					
						(e)Authorization of
				appropriationsFor purposes
				of carrying out this section, there are authorized to be appropriated
				$125,000,000 for each of fiscal years 2010 through 2014. Fifteen percent of the
				amount appropriated in each such fiscal year shall be allocated to the
				physician assistant training programs described in subsection (a)(5), which
				prepare students for practice in primary
				care.
						.
				3.Health workforce information and
			 analysis
			(a)In generalSection 761 of the Public Health Service
			 Act (42 U.S.C. 294m) is amended—
				(1)by redesignating subsection (c) as
			 subsection (e);
				(2)by striking subsection (b) and inserting
			 the following:
					
						(b)National Center for Health Workforce
				Analysis
							(1)EstablishmentThe Secretary shall establish the National
				Center for Health Workforce Analysis (referred to in this section as the
				“National Center”) within the Department of Health and Human Services.
							(2)PurposesThe purposes of the National Center are
				to—
								(A)carry out the activities under section
				792(a); and
								(B)collect, analyze, and report data related
				to health workforce issues in coordination with the State and Regional Centers
				for Health Workforce Analysis described in subsection (c) (referred to in this
				section as the “State and Regional Centers”).
								(3)FunctionsThe National Center shall—
								(A)annually evaluate the effectiveness of
				programs under this title, based on data reported by recipients of contracts or
				grants under this title, data collected from the State and Regional Centers
				described in subsection (c), and analyses conducted under paragraph (4);
								(B)develop and publish benchmarks for
				performance for programs under this title;
								(C)regularly produce and report to the
				relevant committees of Congress estimates of the supply, demand, and
				distribution of health professionals, such as physicians, dentists, nurses,
				physician assistants, pharmacists, mental and behavioral health professionals,
				public health workers, and long-term care workers, as appropriate;
								(D)establish, maintain, and make publicly
				available through the Internet a national health workforce database to collect
				data from—
									(i)longitudinal tracking systems (as defined
				in section 761(d)(2)) on performance measures (as developed under sections
				748(d)(3), 756(d)(3), and 762(a)(3)); and
									(ii)the State and Regional Centers described in
				subsection (c);
									(E)establish and maintain a registry of each
				grant awarded under this title, including data on the project director, the
				institution, the type and year of the award, and the residency, fellowship, or
				internship program, as appropriate; and
								(F)biennially submit to the relevant
				committees of Congress a report on the activities of the National Center during
				the previous 2-year period.
								(4)Collaboration and data sharing
								(A)In generalThe National Center shall collaborate with
				Federal agencies, health professions education organizations, health
				professions organizations, and professional medical societies for the purpose
				of linking data regarding grants awarded under this title with 1 or more of the
				following:
									(i)Data maintained by the Centers for Medicare
				& Medicaid Services.
									(ii)Data on participation in the National
				Health Service Corps.
									(iii)Data sets maintained by health professions
				education organizations, health professions organizations, or professional
				medical societies.
									(iv)Other data sets, as the Secretary
				determines appropriate.
									(B)Contracts for health workforce
				analysisFor the purpose of
				carrying out the activities described in subparagraph (A), the National Center
				may enter into contracts with health professions education organizations,
				health professions organizations, or professional medical societies.
								(c)State and Regional Centers for Health
				Workforce Analysis
							(1)In generalThe Secretary shall award grants to, or
				enter into contracts with, eligible entities for purposes of—
								(A)collecting, analyzing, and reporting to the
				National Center data regarding programs under this title and data related to
				health workforce issues;
								(B)conducting, broadly disseminating, and
				making publicly available through the Internet research and reports on State,
				regional, and national health workforce issues, including research on the
				supply, demand, and distribution of health professionals;
								(C)evaluating the effectiveness of programs
				under this title and other policies related to health workforce issues;
				and
								(D)providing technical assistance to local and
				regional entities on the collection, analysis, and reporting of data related to
				health workforce issues.
								(2)Eligible entitiesTo be eligible for a grant or contract
				under this subsection, an entity shall—
								(A)be a State, a State workforce commission, a
				public health or health professions school, an academic health center, or an
				appropriate public or private nonprofit entity or a partnership of such
				entities; and
								(B)submit to the Secretary an application at
				such time, in such manner, and containing such information as the Secretary may
				require.
								(d)Increase in Grants for Longitudinal
				Tracking Systems
							(1)In generalThe Secretary shall increase the amount of
				a grant or contract awarded to an eligible entity under this title for the
				establishment and maintenance of a longitudinal tracking
				system.
							.
					
						(2)Definition
							(A)In generalFor purposes of paragraph (1), the term
				longitudinal tracking system means a system that tracks students,
				residents, fellows, interns, or faculty who have received education, training,
				or financial assistance from programs under this title over a period of not
				less than 5 years, as specified by the Secretary.
							(B)CapabilityA longitudinal tracking system shall be
				capable of—
								(i)tracking participation in the National
				Health Service Corps, practice in federally qualified health centers, practice
				in health professional shortage areas and medically underserved areas, and
				practice in primary care; and
								(ii)collecting and reporting data on
				performance measures developed under sections 748(d)(3), 756(d)(3), and
				762(a)(3).
								(C)GuidelinesA longitudinal tracking system shall comply
				with guidelines issued under sections 748(d)(4), 756(d)(4), and
				762(a)(4).
							(3)Eligible entitiesTo be eligible to obtain an increase under
				this section, an entity shall be a recipient of a grant or contract under this
				title and have not previously received an increase under this
				section.
						;
				and
				(3)in subsection (e), as so
			 redesignated—
					(A)by striking paragraph (1) and inserting the
			 following:
						
							(1)In general
								(A)National Center for Health Workforce
				AnalysisTo carry out
				subsection (b), there are authorized to be appropriated $1,000,000 for each of
				fiscal years 2010 through 2014, and such sums as may be necessary for each
				subsequent fiscal year.
								(B)State and Regional CentersTo carry out subsection (c), there are
				authorized to be appropriated $4,500,000 for each of fiscal years 2010 through
				2014, and such sums as may be necessary for each subsequent fiscal year.
								(C)Grants for longitudinal tracking
				systemsTo carry out
				subsection (d), there are authorized to be appropriated such sums as may be
				necessary for fiscal years 2010 through 2014.
								(D)Carryover fundsAn entity that receives an award under this
				section may carry over funds from 1 fiscal year to another without obtaining
				approval from the Secretary. In no case may any funds be carried over pursuant
				to the preceding sentence for more than 3
				years.
								;
				and
					(B)in paragraph (2), by striking
			 subsection (a) and inserting paragraph
			 (1).
					(b)Transfer of functionsNot later than 180 days after the date of
			 enactment of this Act, all of the functions, authorities, and resources of the
			 National Center for Health Workforce Analysis of the Health Resources and
			 Services Administration, as in effect on the date before the date of enactment
			 of this Act, shall be transferred to the National Center for Health Workforce
			 Analysis established under section 761 of the Public Health Service Act, as
			 amended by subsection (a).
			(c)Preference for use of Longitudinal Tracking
			 SystemsSection 791(a)(1) of
			 the Public Health Service Act (42 U.S.C. 295j(a)(1)) is amended—
				(1)in subparagraph (A), by striking
			 or at the end;
				(2)in subparagraph (B), by striking the period
			 and inserting ; or; and
				(3)by adding at the end the following:
					
						(C)utilizes a longitudinal tracking system (as
				defined in section 761(d)(2)) and reports data from such system to the national
				workforce database (as established under section
				761(b)(3)(D)).
						.
				(d)Performance Measures; Guidelines for
			 Longitudinal Tracking Systems
				(1)Advisory Committee on Training in Primary
			 Care Medicine and DentistrySection 748(d) of the Public Health Service
			 Act (42 U.S.C. 293l(d)) is amended—
					(A)in paragraph (1), by striking
			 and at the end;
					(B)in paragraph (2), by striking the period
			 and inserting a semicolon; and
					(C)by adding at the end the following:
						
							(3)not later than 3 years after the date of
				enactment of the Health Professions and
				Primary Care Reinvestment Act, develop, publish, and implement
				performance measures, which shall be quantitative to the extent possible, for
				programs under this part;
							(4)develop and publish guidelines for
				longitudinal tracking systems (as defined in section 761(d)(2)) for programs
				under this part; and
							(5)recommend appropriation levels for programs
				under this
				part.
							.
					(2)Advisory Committee on Interdisciplinary,
			 Community-Based LinkagesSection 756(d) of the Public Health Service
			 Act (42 U.S.C. 294f(d)) is amended—
					(A)in paragraph (1), by striking
			 and at the end;
					(B)in paragraph (2), by striking the period
			 and inserting a semicolon; and
					(C)by adding at the end the following:
						
							(3)not later than 3 years after the date of
				enactment of the Health Professions and
				Primary Care Reinvestment Act, develop, publish, and implement
				performance measures, which shall be quantitative to the extent possible, for
				programs under this part;
							(4)develop and publish guidelines for
				longitudinal tracking systems (as defined in section 761(d)(2)) for programs
				under this part; and
							(5)recommend appropriation levels for programs
				under this
				part.
							.
					(3)Advisory Council on Graduate Medical
			 EducationSection 762(a) of
			 the Public Health Service Act (42 U.S.C. 294o(a)) is amended—
					(A)in paragraph (1), by striking
			 and at the end;
					(B)in paragraph (2), by striking the period
			 and inserting a semicolon; and
					(C)by adding at the end the following:
						
							(3)not later than 3 years after the date of
				enactment of the Health Professions and
				Primary Care Reinvestment Act, develop, publish, and implement
				performance measures, which shall be quantitative to the extent possible, for
				programs under this title, except for programs under part C or D;
							(4)develop and publish guidelines for
				longitudinal tracking systems (as defined in section 761(d)(2)) for programs
				under this title, except for programs under part C or D; and
							(5)recommend appropriation levels for programs
				under this title, except for programs under part C or
				D.
							.
					
